Citation Nr: 1726667	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-17 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for hypertension. 

2.  Whether new and material evidence has been received to reopen service connection for a right elbow disorder.

3.  Service connection for hypertension. 

4.  Service connection for a right elbow disorder, claimed as right elbow tendonitis, to include as secondary to the service-connected right fifth proximal metacarpal fracture. 

5.  Entitlement to restoration of a 40 percent disability rating for lumbar degenerative disc disease (lumbar spine disability) for the period from June 1, 2012 to August 6, 2013, to include consideration of whether reduction of the disability rating to 20 percent during this period was proper.

6.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for the service-connected residuals of a right fifth proximal metacarpal fracture (right fifth finger disability).

7.  Entitlement to a higher initial disability rating in excess of 20 percent for intervertebral disc syndrome of the right femoral and sciatic nerve (right lower extremity neurologic disability). 

8.  Entitlement to a higher initial disability rating in excess of 10 percent for intervertebral disc syndrome of the left femoral and sciatic nerve (left lower extremity neurologic disability).

9.  Entitlement to an earlier effective date prior to August 6, 2013 for service connection for intervertebral disc syndrome of the right femoral and sciatic nerve.

10.  Entitlement to an earlier effective date prior to August 6, 2013 for service connection for intervertebral disc syndrome of the left sciatic nerve.

11.  Entitlement to an earlier effective date prior to August 6, 2013 for special monthly compensation (SMC) for loss of use of a creative organ.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1982 to October 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Winston-Salem, North Carolina, and Nashville, Tennessee.  The Winston-Salem, North Carolina, RO has jurisdiction of the current appeal.  

In August 2016, the Veteran provided testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file. 

While the lumbar spine disability rating reduction issue was originally certified to the Board as a claim for increased rating for the lumbar spine disability, the Veteran clarified during the August 2016 Board hearing that he is only appealing the reduction of the lumbar spine disability rating from 40 percent to 20 percent for the period from June 1, 2012 to August 6, 2013.  The January 2014 rating decision granted a 40 percent rating from August 6, 2013.  For this reason, the Board has recharacterized the issue as listed on the Title page.  

While the Veteran did not perfect the appeal following the issuance of the April 2016 statement of the case with respect to the issues of higher disability ratings for the right and left lower extremities, as well as earlier effective dates for right and left lower extremity neurologic disabilities and SMC for loss of use of a creative organ, the Veteran presented testimony with respect to these issues at the August 2016 Board hearing.  Accordingly, the Board accepts jurisdiction of these issues, and will address them on the merits below.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009) (noting that the language used by Congress in enacting the statute for filing a notice of disagreement was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a NOD had not been filed, but not where a substantive appeal had not been filed).

The issues of service connection for a right elbow disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. The claim for service connection for hypertension was denied in a December 2011 rating decision on the basis that the hypertension neither occurred in nor was caused by service (no nexus); the Veteran was notified of appellate rights, but did not timely perfect an appeal of the December 2011 rating decision.

2. Evidence received since the December 2011 rating decision includes relevant service department records showing elevated blood pressure readings during service.

3. The claim for service connection for a right elbow disorder was denied in a December 2008 rating decision on the basis that there was no available link between a right elbow disorder and active service (no nexus); the Veteran was notified of appellate rights, but did not timely perfect an appeal of the December 2008 rating decision.

4. Evidence received since the December 2008 rating decision is not cumulative, and addresses an alternative theory of entitlement to service connection, so raises a reasonable possibility of substantiating the claim for service connection for a right elbow disorder.

5. The Veteran has a current disability of hypertension.

6. The Veteran had elevated blood pressure readings during active service. 

7. The current hypertension had its onset in service.

8. The evidence of record does not show improvement in the service-connected lumbar spine disability for the period from June 1, 2012 to August 6, 2013. 

9. For the entire initial rating period from January 11, 2010, the service-connected right fifth finger disability has manifested pain and noncompensable limitation of motion of the right fifth finger and the right wrist.

10.   For the entire initial rating period from January 11, 2010, the service-connected right fifth finger disability has not manifested favorable or unfavorable ankylosis in the right fifth digit or amputation of the little finger of the major or minor hand without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.

11.   For the entire initial rating period from January 11, 2010, the service-connected right fifth finger disability has not caused compensable right wrist limitation of motion or ankylosis of the right wrist. 

12.   For the entire initial rating period from August 6, 2013, the right lower extremity neurologic disability has not resulted in a disability comparable to moderately severe incomplete paralysis of the sciatic nerve of the right lower extremity.

13.   For the entire initial rating period from August 6, 2013, the left lower extremity neurological disability has resulted in a disability comparable to moderate incomplete paralysis of the sciatic nerve of the left lower extremity. 

14.   For the entire initial rating period from August 6, 2013, the left lower extremity peripheral neuropathy has not resulted in a disability comparable to moderately severe incomplete paralysis of the sciatic nerve of the left lower extremity.

15.   The earliest communication which may be construed as an informal claim for service connection for the right and left lower extremity neurologic disabilities as secondary to the service-connected lumbar spine disability is January 12, 2010.

16.   The earliest factually ascertainable date for the right and left lower extremity neurologic disabilities is August 6, 2013. 

17.   The earliest factually ascertainable date for SMC for loss use of a creative organ is November 1, 2002. 

18.   An informal claim for SMC for loss of use of a creative organ was constructively received on January 12, 2010 (date of increased rating claim for the lumbar spine disability).


CONCLUSIONS OF LAW

1. The December 2011 rating decision, which denied service connection for hypertension, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2016). 

2. The criteria for reopening service connection for hypertension and readjudication of the December 2011 rating decision are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(c) (2016).

3. The December 2008 rating decision, which denied service connection for a right elbow disorder, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2016).

4. The criteria for reopening service connection for a right elbow disorder are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

5. Upon reconsideration of the December 2011 rating decision, and resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

6. The criteria for restoration of a 40 percent disability rating for the service-connected lumbar spine disability, for the period from June 1, 2012 to August 6, 2013, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5243 (2016).

7. For the entire initial rating period from January 11, 2010, the criteria for a disability rating in excess of 0 percent for the right fifth finger disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214 to 5230 (2016).

8. For the entire initial rating period from August 6, 2013, the criteria for an initial disability rating in excess of 20 percent for the right lower extremity neurologic disability have been not been met or more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2016).

9. Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 20 percent, and no higher, for the left lower extremity neurologic disability have been met for the entire initial rating period from August 6, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2016).

10.   The criteria for an effective date prior to August 6, 2013 for service connection for intervertebral disc syndrome of the right femoral and sciatic nerve have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).

11.   The criteria for an effective date prior to August 6, 2013 for service connection for intervertebral disc syndrome of the left sciatic nerve have not been met. 
38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).

12.   The criteria for an effective date of January 12, 2010, and no earlier, for SMC for loss of use of a creative organ have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Board is reopening service connection for hypertension and a right elbow disorder, and granting service connection for hypertension, which constitutes a full grant of the benefits sought on appeal with respect to these claims.  As there remains no aspect of these claims to be further substantiated, there is no further VCAA duty to notify or assist, or duty to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

As the appeal for higher initial ratings for the service-connected right fifth finger and right and left lower extremity neurologic disabilities, as well as earlier effective dates for service connection for right and left lower extremity neurologic disabilities and SMC for loss of use of a creative organ, arises from the Veteran's disagreement with the initial ratings following the grant of service connection or SMC, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, Social Security Administration (SSA) disability records, relevant VA examination reports, the August 2016 Board hearing transcript, and the Veteran's written statements. 

VA most recently examined the right and left lower extremity neurologic disabilities in August 2013, and the right fifth finger disability in April 2011.  The Board finds that the above-referenced VA examination reports are adequate for purposes of rating the right fifth finger disability, as well as the right and left lower extremity neurologic disabilities on appeal.  The examiners reviewed the case file as well as the Veteran's medical history and complaints and made clinical measures and observations regarding the severity of the right fifth finger and lower extremity neurologic disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Reopening of Service Connection Legal Authority 

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Pertinent regulations governing new and material evidence require VA to reconsider previously denied claims on the merits whenever relevant service records unavailable at the time of the last final rating decision are submitted.  38 C.F.R. 
 § 3.156(c); Vigil v. Peake, 22 Vet. App. 63 (2008).  If reconsideration is warranted, finality of the prior rating decision is vitiated, and the claim will be addressed de novo.  Under 38 C.F.R. § 3.156(c), except as otherwise provided, if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records, that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding paragraph (a) of the same section.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening of Service Connection for Hypertension

In a December 2011 rating decision, the RO denied service connection for hypertension on the basis that hypertension did not occur in or was not caused by service.  In a December 2011 letter, the RO notified the Veteran of this decision and of procedural and appellate rights.  The Veteran did not perfect an appeal of December 2011 rating decision or provide additional evidence within one year of the December 2011 rating decision; thus, the December 2011 rating decision became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103. 

The Board finds that there is a sufficient evidentiary basis to reopen service connection for hypertension.  The new evidence includes copies of relevant service treatment records, not previously associated with the claims file, which show that the Veteran had elevated blood pressure readings during service.  The new evidence also includes the Veteran's assertions that he had elevated blood pressure readings during service and that he was prescribed hypertension medication during service.  Because the service treatment records existed but were not associated with the claims file when VA first decided the claim, this evidence is new and material to reopen service connection and trigger reconsideration of the December 2011 rating decision.  
38 C.F.R. § 3.156(c) (2016).  The Board will reconsider the claim for service connection for hypertension that was decided by the December 2011 rating decision.

Reopening of Service Connection for a Right Elbow Disorder

In a December 2008 rating decision, the RO denied service connection for a right elbow disorder on the basis that there was no available link between a right elbow disorder and active service (no nexus).  In a December 2008 letter, the RO notified the Veteran of this decision and of procedural and appellate rights.  The Veteran did not perfect an appeal of December 2008 rating decision or provide additional evidence within one year of the December 2008 rating decision; thus, the December 2008 rating decision became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.

The Board finds that there is a sufficient evidentiary basis to reopen service connection for a right elbow disorder.  The new evidence includes an August 2014 VA Form 21-0958 on which the Veteran asserted that the right elbow disability is secondary to the service-connected residuals of right fifth proximal metacarpal fracture.  Specifically, the Veteran asserted that onset of right elbow symptoms began over time due to compensating for right wrist and hand pain, as residuals of right fifth proximal metacarpal fracture, by overuse of the right elbow.  The Board also finds this evidence to be material because it addresses an alternative theory of entitlement to service connection.  As such, the new evidence meets the low reopening standard of Shade.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for a right disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The claim for service connection for a right elbow disorder is addressed in the Remand section below. 

Service Connection for Hypertension

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that service connection for hypertension is warranted because hypertension started in service.  Specifically, the Veteran asserted that he had elevated blood pressure readings during service and that he was placed on hypertension medications in service.  See, e.g., August 2016 Board hearing transcript.  

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 896 (32d ed. 2012).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1 (2016).

The Board finds that the Veteran has a current disability of hypertension.  VA treatment records show that the Veteran has been diagnosed with hypertension.  See, e.g., September 2010 and May 2016 VA treatment records. 

The Board finds that the evidence is in relative equipoise on the question of whether the current hypertension began in service, that is, whether hypertension was directly "incurred in" service.  Evidence weighing in favor of this finding includes service treatment records showing that the Veteran had elevated systolic blood pressure readings during service.  Specifically, a November 1994 service treatment record shows a blood pressure reading of 153/63, an October 1999 service treatment record shows a blood pressure reading of 146/67, an August 2001 service treatment record shows a blood pressure reading of 145/75, and a September 2001 service treatment record shows a blood pressure reading of 141/90.  Moreover, an undated service treatment record shows a notation of concern of high blood pressure.  

The evidence weighing against a finding that hypertension began during service includes service treatment records showing no treatment for or diagnosis of hypertension.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of the current hypertension began during service, that is, hypertension was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for hypertension is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Propriety of Reduction of the Lumbar Spine Disability

In a December 2008 rating decision, the RO granted an increased rating of 40 percent for the lumbar spine disability effective May 28, 2008.  In March 2010, the Veteran underwent a VA examination of the lumbar spine.  In a December 2011 rating decision, the RO proposed to reduce the lumbar spine disability rating from 40 percent to 20 percent based on the results of the March 2010 VA examination.  In a March 2012 rating decision, the RO implemented the lumbar spine disability rating reduction to 20 percent effective June 1, 2012.  In March 2012, the Veteran disagreed with the lumbar spine disability rating reduction and asserted that the lumbar spine disability did not improve, and that there had been an increase in muscle spasm episodes and bed rest occurrences as a result of the lumbar spine disability.  See March 2012 VA Form 21-4138.  In a January 2014 rating decision, the RO increased the lumbar spine disability rating to 40 percent effective August 6, 2013.  During the August 2016 Board hearing, the Veteran clarified that he is appealing the lumbar spine disability rating reduction from 40 percent to 20 percent for the period from June 1, 2012 to August 6, 2013.  

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38  U.S.C.A. § 1155.  Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).

However, for other disabilities that are likely to improve, that is, disabilities for which a rating has been in effect for less than five years, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2016).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21.

In this case, the 40 percent disability rating for the service-connected lumbar spine disability was in effect for less than five years.  Accordingly, the provisions of 
38 C.F.R. § 3.344(a) and (b) do not apply.  Rather, in regards to disability ratings in effect for less than five years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).  The RO reduced the disability rating based on the results of the March 2010 VA examination.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  However, post-reduction evidence may not be used to justify an improper reduction.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DC 5235 to 5243) (General Rating Formula), unless DC 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula), whichever method results in the higher rating when all disabilities are combined under 
38 C.F.R. § 4.25 (2016).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Rating Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 30 percent rating is assigned for forward flexion of the cervical spine at 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, unfavorable ankylosis of the entire cervical spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

The March 2012 reduction of the lumbar spine disability rating was based on the results of the March 2010 VA examination.  Specifically, the March 2010 VA examiner recorded forward flexion of the thoracolumbar spine to 46 degrees, which was reduced to 36 degrees after repetitive use testing.  The March 2010 VA examiner noted objective evidence of slight pain at the end of forward flexion, and indicated an inability to estimate functional loss during a flare-up without undue speculation.  

During the March 2010 VA examination, the Veteran reported low back pain, with 24-hour flare-ups about once per week.  As stated above, the Veteran asserted that the lumbar spine disability did not improve during the period from June 1, 2012 to August 6, 2013, and that there had been an increase in muscle spasm episodes and bed rest occurrences as a result of the lumbar spine disability.  See March 2012 VA Form 21-4138.  During the August 2016, the Veteran and spouse competently and credibly testified that the lumbar spine disability did not undergo any improvement during the period from June 1, 2012 to August 6, 2013, including as due to pain and flare-ups of pain. 

Based on the above, the Board finds that improvement in the lumbar spine disability has not been shown to have occurred for the period from June 1, 2012 to August 6, 2013.  38 U.S.C.A. § 1155.  The lumbar spine rating reduction was based on the March 2010 VA examiner's measurement of thoracolumbar flexion to 36 degrees, and the VA examiner was unable to estimate additional degree of loss of range of motion during flare-ups.  Given the proximity of the March 2010 VA examiner's measurement of thoracolumbar flexion to 36 degrees to the criteria for the higher 
40 percent disability rating (thoracolumbar flexion to 30 degrees), and based on the Veteran's and spouse's competent and credible assertions of no improvement in the lumbar spine disability for the period from June 1, 2012 to August 6, 2013, as well as the RO's subsequent increase of the lumbar spine disability rating back to 40 percent effective August 6, 2013, the Board finds that the evidence suggests a lack of improvement of the lumbar spine disability by June 1, 2012. 

Based on the foregoing, the Board cannot conclude that the weight of the evidence shows improvement in the lumbar spine disability that was reasonably certain to be maintained under the ordinary conditions of life and work.  See 38 C.F.R. § 3.344; Brown, 5 Vet. App. 413 (the Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).  Accordingly, the Veteran is entitled to restoration of the 40 percent rating for the service-connected lumbar spine disability for the period from June 1, 2012 to August 6, 2013.

Initial Disability Rating Analysis for Right Fifth Finger Disability

The RO granted service connection for the right fifth finger disability in a December 2011 rating decision initially assigning a noncompensable (0 percent) disability rating, effective January 11, 2010 under Diagnostic Code (DC) 5299-5230.  38 C.F.R. § 4.71a.  The Veteran disagreed with the initial rating assigned for the right fifth disability and asserted that this disability causes pain in the right hand and wrist, which causes additional functional limitation in that he could work more than two hours at a time.  See April 2012 Veteran statement. 

For the entire initial rating period from January 11, 2010, the service-connected right fifth finger disability has been rated as noncompensable under DC 5299-5230.  This usage of diagnostic code reflects that the residuals of a right fifth proximal metacarpal fracture were rated by using DC 5299 to note that this specific disability is not listed in the rating schedule, followed by hyphenated DC 5230 to show the Diagnostic Code used to grant the noncompensable rating.

DC 5230 provides a single noncompensable (0 percent) rating for limitation of motion of the little finger.  A noncompensable rating is assigned for limited little finger motion in either the major (dominant) or minor hand.  As such, the service-connected residuals of a right fifth proximal metacarpal fracture are rated at the maximum rating provided by DC 5230; therefore, a higher disability rating under DC 5230 is not available.  38 C.F.R. § 4.71a.

The Board has considered whether an initial disability rating in excess of 0 percent is available under any other diagnostic code pertaining to the fingers.  As to 
DC 5227, the evidence does not demonstrate either favorable or unfavorable ankylosis in the right fifth digit, and even if favorable or unfavorable ankylosis were found, DC 5227 only provides a single noncompensable (0 percent) rating.  VA treatment records dated in September 2010 and October 2010 show normal range of motion of all fingers.  Moreover, the June 2010 VA examiner noted that the Veteran makes a normal fist, and the little finger touches the palm just distal to the proximal palmar line. 

While the evidence does not demonstrate that the right fifth finger disability has resulted in right finger amputation, DC 5156 provides a 10 percent rating for amputation of the little finger of the major or minor hand without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  A 20 percent rating is assigned for amputation of the little finger of the major or minor hand with metacarpal resection (more than one-half of the bone lost).  38 C.F.R. § 4.71a, 
DC 5156 (2016).  The Board finds that right fifth finger pain does not more nearly approximate the disability picture contemplated by amputation without metacarpal resection at the proximal interphalangeal joint or proximal thereto.  While the evidence shows some limitation of motion in the right fifth finger, the evidence, including the specific clinical notes in the June 2010 VA examination does not show either right fifth finger ankylosis or a right fifth finger disability picture analogous to amputation.  As such, the Board finds that an initial rating in excess of 0 percent under DC 5156 is not warranted.  38 C.F.R. § 4.71a.

While the Veteran is not service connected for a right wrist disability as secondary to the right fifth finger disability, the Board has considered whether a higher rating is warranted under DC 5215.  Under DC 5215, a 10 percent rating is warranted for limitation of motion of the wrist (major or minor) if dorsiflexion is less than 
15 degrees or if palmar flexion is limited in line with the forearm.  A 10 percent rating is the highest disability rating available under DC 5215.  38 C.F.R. § 4.71a.  Full wrist dorsiflexion or extension is zero degrees to 70 degrees.  Full wrist palmar flexion is zero degrees to 80 degrees.  Full wrist ulnar deviation is zero degrees to 45 degrees.  Full wrist radial deviation is zero degrees to 20 degrees.  38 C.F.R. 
§ 4.71, Plate I.  

In this case, the record does not show right palmar flexion limited in line with forearm, or dorsiflexion less than 15 degrees.  The June 2010 VA examiner recorded right wrist dorsiflexion to 44 degrees and right palmar flexion to 54 degrees, to include as due to pain and other orthopedic factors and after repetitive use testing.  The April 2011 VA examiner recorded right wrist dorsiflexion to 50 degrees and right palmar flexion to 58 degrees, to include as due to pain and other orthopedic factors and after repetitive use testing.  Based on the foregoing, the Board finds that the weight of the evidence is against assignment of a compensable disability rating under DC 5215. 

The Board will next consider a higher rating is warranted under DC 5214 based on ankylosis, which is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing Dorland's Illustrated Medical Dictionary 86 (28th Ed. 1994)).  Under 
DC 5214 for ankylosis of the major wrist, a 30 percent disability rating is provided for ankylosis in a favorable position in 20 degrees to 30 degrees dorsiflexion.  A 
40 percent rating is provided for ankylosis in any other position except favorable.  A 50 percent rating is provided for unfavorable ankylosis of the major wrist.  
38 C.F.R. § 4.71a.  After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the right fifth finger disability, to the extent that it affects the right wrist, more closely approximates ankylosis of the wrist under DC 5214 at any time.  As discussed above, at the June 2010 and April 2011 VA examinations, some noncompensable limitation of right wrist limitation of motion was demonstrated; however, the limitation of right wrist motion was not so severe as to more closely approximate right wrist ankylosis.

Lastly, DC 5003 rates degenerative arthritis, including painful motion associated with the arthritis, even when there is noncompensable limitation of motion.  
DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., DCs 5228 to 5230), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, DC 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  

Here, DC 5230 (ring or little finger, limitation of motion) does not provide a compensable rating for limitation of motion.  Moreover, the evidence does not demonstrate that the service-connected right fifth finger disability affects more than just the right fifth finger; therefore, the weight of the evidence is against finding that the service-connected right fifth finger disability warrants consideration for a rating under DC 5003 because the right fifth finger is not a major joint and does not affect a group of minor joints.  As such, a minimum 10 percent disability rating under 
DC 5003 for limitation of motion in the right fifth finger is not warranted.  In sum, the appeal for an increased disability rating in excess of 0 percent for the service-connected right fifth finger disability must be denied.  38 C.F.R. §§ 4.3, 47, 4.71a.

Initial Rating Analysis for Right and Left Lower Extremity Neurologic Disabilities

The Veteran contends that higher initial ratings for the right and left lower extremity neurologic disabilities are warranted because he has pain and numbness in the lower extremities, and, as a result, he uses a cane or a walker.  The Veteran also described difficulties with prolonged sitting, standing, and walking due to bilateral right lower extremity symptoms of pain and numbness.  See, e.g., August 2016 Board hearing transcript.

The Veteran is in receipt of a 20 percent disability rating for each of the lower extremity neurologic disabilities for the entire initial rating period on appeal under DC 8520.  38 C.F.R. § 4.124a.  The service-connected right and left lower extremity neurologic disabilities are rated pursuant to 38 C.F.R. § 4.124a, DC 8520.  
DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  38 C.F.R. §§ 4.123, 4.124a, DC 8620.  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum rating equal to moderate incomplete paralysis.  
38 C.F.R. §§ 4.124, 4.124a, DC 8720.

After a review of all the lay and medical evidence of record, the Board finds that, for the entire initial rating period from August 6, 2013, the left lower extremity neurologic disability has more nearly approximated moderate incomplete paralysis of the sciatic nerve so warrants a higher 20 percent rating under DC 8520.  See 38 C.F.R. § 4.124a.  The August 2013 VA examiner assessed the left lower extremity neurologic disability as moderate.  Resolving reasonable doubt in favor of the Veteran, the Board finds that a 20 percent disability rating is warranted for the left lower extremity neurologic disability for the entire initial rating period from August 6, 2013. 

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the right or left lower extremity neurologic disabilities have resulted in nerve involvement that more nearly approximates moderately severe incomplete paralysis of the respective sciatic nerve, so as to warrant a higher 40 percent rating for either lower extremity at any point during the initial rating period on appeal.  

During the August 2013 VA examination, the Veteran reported shooting pain down the legs, which makes it difficult to sleep, sit, stand, or walk for prolonged periods of time.  Upon examination in August 2013, the VA examiner assessed normal strength in both lower extremities upon hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension, with no muscle atrophy.  The August 2013 examiner also assessed absent reflexes at the knees and ankles of both lower extremities.  Additionally, sensory examination in August 2013 revealed decreased sensation to light touch in the right lower extremity, and normal sensation to light touch in the left lower extremity.  The August 2013 VA examiner noted severe intermittent pain, paresthesias and/or dysesthesias, and numbness in both lower extremities.  The August 2013 VA examiner assessed the right and left lower extremity neurological disabilities as moderate.  This evidence weighs against a finding of moderately severe incomplete paralysis of the lower extremities.  

A  January 2016 VA treatment record shows that the Veteran denied weakness, numbness, or tingling in the lower extremities.  Upon examination in January 2016, the VA clinician assessed decreased strength and intact sensation in the lower extremities.  This evidence is consistent with moderate incomplete paralysis of the lower extremities rather than moderately severe incomplete paralysis of the lower extremities.  

The Board finds that the disability picture provided by the lay and medical evidence of record more nearly approximates moderate incomplete paralysis of the right and left lower extremities than moderately severe incomplete paralysis of the right and left lower extremities, so does not warrant an initial rating in excess of 20 percent for each lower extremity neurologic disability for the entire initial rating period on appeal.  Throughout the appeal period, the Veteran had decreased strength and absent reflexes, as well as pain, paresethsias/dysesthesias, and numbness in the lower extremities.  Moreover, the August 2013 VA examination report showed an assessment of moderate incomplete paralysis of the right and left lower extremities and no muscle atrophy.  All of these symptoms and impairment more nearly approximate moderate incomplete paralysis of the right and left lower extremities and do not more nearly approximate moderately severe incomplete paralysis.  
38 C.F.R. § 4.124a, DC 8520.
  
Therefore, a disability rating in excess of 20 percent for each of the right and left lower extremity neurologic disabilities is not warranted for the entire initial rating period on appeal because, as discussed above, the evidence does not show the severity required for a rating in excess of 20 percent for each lower extremity under DC 8520 based on the relevant symptomatology and impairment.  38 C.F.R. 
§ 4.124a.

Extraschedular Referral Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the right fifth finger and right and left lower extremity neurologic disabilities for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the service-connected right fifth finger disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The right fifth finger disability has manifested pain, noncompensable limitation of motion, with some flare-ups of pain.  The schedular rating criteria specifically provide ratings for painful arthritis (DC 5003, 38 C.F.R. § 4.59) and limitation of motion (DC 5230), including motion limited by orthopedic factors such as pain, weakness, and fatigue (38 C.F.R. 
§§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  See Schafrath, 1 Vet. App. at 592 (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca, 8 Vet. App. at 206-07 (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 
25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).  

As the appeal is focused on a right fifth finger disability, the Board notes that the schedular rating criteria differentiate between impairments to each of the individual fingers, illustrating that limitation of motion and functional impairment for each of the individual fingers was specifically considered when the schedular ratings were constructed.  The Board has additionally considered ratings under alternate schedular rating criteria such as DCs 5156, 5214, 5215, and 5227.  See 38 C.F.R. 
§ 4.20 (2016) (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  As such, comparing the Veteran's disability level and symptomatology of the right fifth finger disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  Therefore, the Board finds that the record does not reflect that the right fifth finger disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial rating on an extraschedular basis.

The Board finds that the symptomatology and impairment caused by the Veteran's right and left lower extremity neurologic disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for sciatic nerve damage shows that the rating criteria reasonably describe the disability and contemplate the Veteran's mild to moderate sensory and motor symptoms of pain, numbness, tingling, decreased sensation, and decreased or absent reflexes.  

As to the symptom of weakness, or decreased strength, to include feelings of giving out of the lower extremities, this symptom and resulting functional impairment with respect to prolonged walking, prolonged sitting, prolonged standing, climbing stairs, running, lifting, carrying, crouching, and stooping are contemplated by the schedular rating criteria for peripheral nerve disorders.  In this case, the sciatic nerve is a motor nerve that conducts impulses from the spinal cord or brain to motor end plates resulting in muscle contractions.  See Dorland's Illustrated Medical Dictionary 1257-58 (32d ed. 2012).  Therefore, when the sciatic nerve is not fully functioning (disabled), they may result in a reduction in the motor (muscular) function and, thereby, cause feelings of weakness or giving out in the arms or legs, respectively, or decreased grip strength in the hands.  Paralysis is defined as a loss or impairment of motor function.  See Dorland's Illustrated Medical Dictionary at 1376.  Therefore, the reduction in motor functions is contemplated by the rating criteria under mild to moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  Moreover, the schedular rating criteria provide for more severe symptomatology, such as moderately severe and severe incomplete paralysis of the sciatic nerves, which the Veteran is not shown to have.  Therefore, the Board finds that the record does not reflect that the right and left lower extremity neurological disabilities are so exceptional or unusual as to warrant referral for consideration of the assignment of higher initial ratings on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The service-connected disabilities are sleep apnea, lumbar degenerative disc disease, right and left lower extremity neurologic disabilities, residuals of left ankle sprain, bronchial asthma, right fifth finger disability, and erectile dysfunction.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected right fifth finger disability or right and left lower extremity neurologic disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Date for Right and Left Lower Extremity Neurological Disabilities

The RO granted service connection for intervertebral disc syndrome of the right femoral and sciatic nerve and service connection for intervertebral disc syndrome of the left sciatic nerve effective August 6, 2013.  See January 2014 rating decision.  This was based on a diagnosis of right and left lower extremity radiculopathy associated with the service-connected lumbar spine degenerative disc disease.  See August 2013 VA examination report. 

The Veteran seeks an effective date earlier than August 6, 2013 for the right and left lower extremity neurologic disabilities.  The Veteran asserted that he has experienced radiating pain from the back down the right and left lower extremities since 1989 or 1990 and increased gradually including after separation from service in November 2002.  See, e.g., August 2016 Board hearing transcript.  

Generally, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. 
 § 5110; 38 C.F.R. § 3.400.  The effective date for an award of direct service connection may be established on the day following separation from service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the general rule applies.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. 
 § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155.  Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155 (a).  To determine when a claim was received, the Board must review all communications in the claims file which may be construed as an application or claim.  See Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992). 

In Roper v. Nicholson, 20 Vet. App. 173 (2006), the Court held that effective dates for both primary and secondary conditions are governed by 38 C.F.R. § 3.400, which provides that the effective date is the later of the date the condition arose or the date the Veteran applied for benefits.  See also Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008) (holding that, when a separate rating has been assigned for a secondary disability and a notice of disagreement has not been filed, 38 C.F.R. 
§ 3.310(a) does not require VA to adjudicate the elements of effective date or disability rating of a secondary disability in the same decision as the primary disability).

After review of the record, the Board finds that the criteria for an effective date earlier than August 6, 2013 for service connection for the right and lower extremity neurological disabilities are not met.  The earliest communication which may be construed as an informal claim for service connection for right and left lower extremity radiculopathy as secondary to the service-connected lumbar spine disability is the claim for increased rating for the lumbar spine disability received on January 12, 2010.  See 38 C.F.R. § 4.71, Note 1 to the General Rating Formula for Diseases and Injuries of the Spine.  

After a review of all the lay and medical evidence, the Board next finds that the earliest factually ascertainable date for the right and left lower extremity neurologic disabilities is August 6, 2013, which is the earliest evidence of a diagnosis of radiculopathy as an objective neurologic abnormality associated with the service-connected lumbar spine disability.  While the Veteran asserted that he has had radiating pain from the back to the lower extremities prior to August 6, 2013, radiating pain, by itself, in the absence of a separately-diagnosed neurologic disorder associated with the service-connected lumbar spine disability, is considered in the schedular rating criteria for the lumbar spine disability.  See 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine (spine rating criteria contemplate symptoms such as pain whether or not such pain radiates).  Notably, the June 2010 peripheral nerves examiner opined that the Veteran had no lower extremity motor or sensory deficits related to the lumbar spine disability.  The June 2010 VA examiner reasoned that examination of the lower extremities showed normal strength, as well as normal muscle bulk and tone in the lower extremities.  The June 2010 VA examiner noted that sensory examination of the lower extremities was normal, and that lower extremity reflexes were normal.  An April 2013 VA treatment record shows that the Veteran had no sensory or motor deficits in the lower extremities. 

While the Veteran is competent to report symptoms such as radiating pain or numbness at any time, under the facts of this case that include medical evidence showing no objective abnormality of the lower extremities associated with the lumbar spine prior to August 6, 2013, as a lay person the Veteran's contentions are entitled to little probative weight as such questions are medically complex.  Such opinions would require knowledge of the processes and interactions of the musculoskeletal system and central nervous system, and the ability to differentiate between different possible etiologies of neurological disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury). 

The etiology of the right and left lower extremity neurological disabilities in this case involve complex medical questions dealing with the spinal cord, nervous system, and musculoskeletal system, and such disabilities are diagnosed primarily on clinical findings and physiological testing, including electromyography testing, rather than observable symptoms.  While the Veteran is competent under the facts of this case to relate symptoms such as pain and numbness experienced at any time, he is not competent in this case to diagnose or opine on the cause of the lower extremity radiculopathy and/or the relationship between lumbar spine disability and the lower extremity radiculopathy, or to specifically differentiate the etiology of neurological symptoms involving possible etiologies near the same anatomical location, because such medical opinions require specific medical knowledge and training that the Veteran has not been shown to possess and involve complex medical questions involving neurological-orthopedic relationships.

As stated above, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  In this case, the evidence of shows that an informal claim for service connection for the right and left lower extremity neurological disabilities was constructively received on January 12, 2010 (date of increased rating claim for lumbar spine disability), and the earliest factually ascertainable date that the Veteran was entitled to the benefits is August 6, 2013, which is the earliest date showing objective neurologic abnormalities of the right and left lower extremities associated with the lumbar spine disability.  For these reasons, the proper effective date prior to August 6, 2013, the date entitlement arose.

Earlier Effective Date for SMC Loss of Use of a Creative Organ

The RO granted SMC for loss of use of a creative organ effective August 6, 2013, which was based on the concurrent grant of service connection for erectile dysfunction associated with lumbar degenerative disc disease effective August 6, 2013 (the date of the VA examination showing that erectile dysfunction is associated with lumbar degenerative disc disease).  See January 2014 rating decision.  

The Veteran seeks an effective date earlier than August 6, 2013 for SMC based on loss of use of a creative organ.  The Veteran asserted that he has experienced erectile dysfunction since the late 1980s and that the symptoms increased in 2005.  See, e.g., August 2016 Board hearing transcript.  

For an increased rating claim, the effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(3); 
38 C.F.R. §§ 3.400(o)(1) and (2).  

The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim. If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010), the effective date is no earlier than the date of the claim.  The Federal Circuit explained that the legislative intent in enacting 38 U.S.C.A. 
§ 5110(b) was to allow for a grace period of up to one year for the Veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held that the "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(3) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."

After a review of all the lay and medical evidence, the Board finds that entitlement arose with respect to SMC for loss of use of a creative organ on November 1, 2002 (day after separation from active service).  As stated above, the Veteran asserted that he has experienced erectile dysfunction since the late 1980s and that the symptoms increased in 2005.  See, e.g., August 2016 Board hearing transcript.  The Board finds that the Veteran is competent to report symptoms of erectile dysfunction.  

The Board next finds that the date of claim for service connection for erectile dysfunction is January 12, 2010.  The Veteran filed a claim for increased rating for the lumbar spine disability on January 12, 2010.  While the Veteran did not specifically claim service connection for erectile dysfunction on this date, the Board construes January 12, 2010 as the claim date as part of the claim for an increased rating for the lumbar spine disability.  See 38 C.F.R. § 4.71, Note 1 to the General Rating Formula for Diseases and Injuries of the Spine.  A March 2010 VA treatment record shows that the Veteran was being treated for erectile dysfunction.  See also November 2010 and October 2010 VA treatment records.

Based on the foregoing, the Board finds that the evidence of record reveals that an informal claim for SMC for loss of use of a creative organ was constructively received on January 12, 2010 (date of increased rating claim for lumbar spine disability), and the earliest factually ascertainable date that the Veteran was entitled to SMC for loss of use of creative organ is November 1, 2002, which was more than one year prior to receipt of the increased rating claim.  For these reasons, an effective date of January 12, 2010, and no earlier, for SMC for loss of use of creative organ is warranted.  38  U.S.C.A. § 5110(b)(2); 3.400(o)(2).


ORDER

New and material evidence having been received, the appeal to reopen service connection for hypertension is granted.

New and material evidence having been received, the appeal to reopen service connection for a right elbow disorder is granted.

Service connection for hypertension is granted.


(CONTINUED ON NEXT PAGE)


(CONTINUED FROM PREVIOUS PAGE)

The reduction of a 40 percent disability rating for the service-connected lumbar spine disability was not proper, and restoration of the 40 percent rating for the period from June 1, 2012 to August 6, 2013 is granted.

A higher (compensable) initial disability rating for the service-connected residuals of a right fifth proximal metacarpal fracture, for the entire initial rating period from January 11, 2010, is denied.

An initial disability rating for the intervertebral disc syndrome of the right femoral and sciatic nerve disability in excess of 20 percent, for the entire initial rating period from August 6, 2013, is denied.

An initial disability rating for the intervertebral disc syndrome of the left sciatic nerve disability of 20 percent, and no higher, for the entire initial rating period from August 6, 2013, is granted.

An effective date earlier than August 6, 2013 for service connection for intervertebral disc syndrome of the right femoral and sciatic nerve is denied.

An effective date earlier than August 6, 2013 for service connection for intervertebral disc syndrome of the left sciatic nerve is denied.

An effective date of January 12, 2010, and no earlier, for SMC for loss of use of a creative organ is granted. 


REMAND

Service Connection for a Right Elbow Disorder 

The Veteran contends that service connection for a right elbow disorder is warranted because a right elbow disorder started in service.  Specifically, the Veteran asserted that right elbow popping and burning started in service as a result of lifting weights and performing push-ups.  See April 2012 Veteran statement.  Alternatively, Veteran advanced that the right elbow disability is secondary to the service-connected residuals of right fifth proximal metacarpal fracture.  Specifically, the Veteran asserted that onset of right elbow symptoms began in service and progressed over time due to compensating for right wrist and hand pain (as residuals of right fifth proximal metacarpal fracture) by overuse of the right elbow.  See August 2014 VA Form 21-0958. 

The record shows that the Veteran has been diagnosed with right elbow tendonitis and medial epicondylitis.  While service treatment records reflect complaints of left elbow pain, the record does not show any complaints, treatment, or diagnosis of a right elbow disorder in service.  The Veteran is service connected for residuals of a right fifth proximal metacarpal fracture.  

The March 2016 VA examiner opined that it is less likely that the Veteran's x-ray findings represent old avulsion fracture because his pain is at the medial not the lateral joint and there is no history of right elbow trauma; however, the March 2016 VA examiner did not provide an opinion as to the relationship between the current right elbow disability and in-service weight lifting and push-ups.  The March 2016 VA examiner further opined that the right elbow disability is less likely than not proximately due to or the result of the service-connected residuals of right fifth proximal metacarpal fracture.  The March 2016 VA examiner reasoned that a search was done on tendonitis, metacarpal fracture, and periodic examinations in military service and no relevant documentation was found.  The Board finds that this rationale is inadequate.  Moreover, the March 2016 VA examiner noted that an opinion with respect to aggravation of the right elbow disability by the service-connected residuals of right fifth proximal metacarpal fracture would require resorting to speculation.  The March 2016 VA examiner did not provide an explanation as to why such opinion would require resorting to speculation.  

Based on the foregoing, the Board finds that the March 2016 VA opinions are inadequate to decide the claim for service connection for a right elbow disorder, to include as secondary to the service-connected residuals of right fifth proximal metacarpal fracture.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an opinion without any rationale against which to evaluate the probative value of the determination is inadequate); Barr, 21 Vet. App. at 312 (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the Board finds that a new VA examination with opinion would assist in determining the etiology of the right elbow disability.


TDIU

In a December 2011 rating decision, the RO denied a TDIU.  In the same month, the Veteran asserted that he was seeking a TDIU because he had not been employed for four years and that he was unemployable.  See December 2011 VA Form 21-4138.  The Veteran attached a VA Form 21-8940 where he asserted that he is unemployable due to the service-connected lumbar spine disability, as well as right knee and fibrocartilage disabilities.  In a January 2012 statement, the Veteran's representative requested that VA take action to consider a TDIU.  The Board liberally construes the above-referenced December 2011 and January 2012 statements as a notice of disagreement with the December 2011 rating decision that denied a TDIU.  

To date, the RO has not issued a statement of the case with respect to the issue of a TDIU.  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2016); Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose of the remand with respect entitlement to a TDIU is to give the AOJ an opportunity to issue a statement of the case.  Thereafter, the AOJ should return the claims file to the Board only if the Veteran perfects the appeal in a timely manner.  

Accordingly, the issues of service connection for a right elbow disorder and entitlement to a TDIU are REMANDED for the following actions:

1. Schedule the appropriate VA examination with opinion in order to assist in determining the etiology of the right elbow disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner is requested to provide the following opinions:

Is it as likely as not (i.e., probability of 50 percent or more) that the current right elbow disability had its onset in service or is otherwise related to in-service weight-lifting and push-up exercises? 

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected residuals of right fifth proximal metacarpal fracture caused the right elbow disability? 

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected residuals of right fifth proximal metacarpal fracture aggravated (that is, worsened in severity beyond normal progression) the right elbow disability?

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the right elbow disability prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

2. Thereafter, the issue of service connection for a right elbow disorder should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

3. The AOJ should issue a statement of the case that addresses the issue of entitlement to a TDIU.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


